UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Information Required in Proxy Statement Scheduled 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant : x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 TRIPLE-S MANAGEMENT CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Attached hereto is an English translation of an advertisement published by Triple-S Management Corporation (“TSM”) in various newspapers of general circulation in Puerto Rico regarding the annual meeting of shareholders of TSM expected to be held on April 27, 2012. Please read the proxy statement because it contains important information.The proxy statement was filed by TSM with the Securities and Exchange Commission on March 16, 2012 and may be obtained free of charge from the Securities and Exchange Commission’s website at www.sec.gov.If necessary, TSM shareholders may obtain a written copy of the proxy statement by contacting Broadridge Financial Solutions, Inc. at 1-800-579-1639. Attachment: Advertisement published by TSM regarding the Annual Meeting of Shareholders of TSM to be held on April 27, 2012. CALL FOR MEETING ANNUAL MEETING OF SHAREHOLDERS April 27, 2012 The Board of Directors of Triple-S Management Corporation invites you to the Annual Meeting of Shareholders to be held on Friday, April 27, 2012 at 9:00 a.m. at the Bahía Room of the Sheraton Puerto Rico Convention Center and Casino Hotel. Registration will begin at 7:30 a.m. You should bring identification with a photograph.
